450 F.2d 939
Ervin KENT, Appellant,v.UNITED STATES of America, Appellee.
No. 71-1229.
United States Court of Appeals,Eighth Circuit.
Nov. 1, 1971.

Charles A. Hapke, Kirkwood, Mo., filed typewritten brief for appellant.
Daniel Bartlett, Jr., U. S. Atty., St. Louis, Mo., and Kenneth R. Heineman, First Asst. U. S. Atty., filed brief, for appellee.
Before GIBSON, BRIGHT and ROSS, Circuit Judges.
PER CURIAM.


1
The sole question before this Court is whether the district court correctly found that Kent had instructed his attorneys not to pursue his appeal from a criminal conviction.  Recently, this Court in Davis v. United States, 441 F.2d 20 (8th Cir. 1971), decided the same question.  In that case we said our task is to determine whether the district judge's findings are clearly erroneous.  Applying that standard to this case and having reviewed the record of this case, including the briefs filed in this Court, we find that the district court's findings are substantiated by the record and are not clearly erroneous.  Therefore, we affirm the judgment of the district court on the basis of the district court's well reasoned opinion, 326 F. Supp. 65 (E.D.Mo.1971), and on the basis of Davis v. United States, supra.